Citation Nr: 1627712	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  09-04 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hip disability.

2.  Entitlement to service connection for bilateral ankle disability.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel
INTRODUCTION

The Veteran served on active duty from June 1971 to June 1974.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied entitlement to service connection for left hip osteoarthritis, right hip arthralgia, and bilateral ankle arthralgia.

The Veteran presented testimony before a Veterans Law Judge who no longer works for the Board in September 2011; a transcript of the hearing has been associated with the claims file.  In July 2015, the Veteran declined the opportunity to testify at a Board hearing before another Veterans Law Judge.

The Board remanded this case in November 2011, April 2014  and September 2015 for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  


REMAND

In September 2015, the Board remanded the matters on appeal to obtain a clarifying addendum to a November 2014 VA examination report.  VA's duty to assist includes providing an adequate examination when such an examination is indicated.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Following the Board's remand, the AOJ forwarded the claims file to Dr. B., a VA physician that conducted a November 10, 2014, VA examination addressing the spine, knee/lower leg, and peripheral nerves.  Dr. B. responded to the addendum request, noting that he did not conduct the relevant November 2014 VA examination, but rather Dr. M.  Review of the record confirms that Dr. M. conducted examination of the Veteran's ankles, feet, hips and thighs on November 17, 2014.  

In light of Dr. B.'s response to the addendum request, the AOJ obtained an addendum opinion from a VA Nurse Practitioner, who offered unfavorable opinions.  Medical evidence is not limited to that which is provided by doctors.  Cox v. Nicholson, 20 Vet. App. 563 (2007).  Nevertheless, a remand by the Board confers on an appellant, as a matter of law, the right to compliance with the remand order.  See Stegall v. West, 11 Vet. App. 268 (1998).  If the Board proceeds with final disposition of an appeal, and the remand order has not been complied with, the Board errs in failing to ensure compliance.  Id. at 271.  There is no indication that Dr. M. was unavailable to complete the addendum request.  Although the Board regrets additional delay in this case, the matter must be remanded to attempt to obtain an addendum to the November 17, 2014, VA examination report from Dr. M, or, if unavailable, another VA physician.

Accordingly, the case is REMANDED for the following action:

1.  Refer the claims file to the November 17, 2014, VA examiner, i.e. Dr. M., or another VA physician if he is unavailable, for an addendum to the November 17, 2014, VA examination report.  

After reviewing the claims file including a copy of this remand, and more importantly the Board's September 2015 remand, the examiner should answer the following:

(a) Regarding direct service connection:

(1) Was the current bilateral ankle disability, in whole or in part, at least as likely as not (50 percent probability or more) caused by injuries in service, including parachute jumps?

(2) Was the current bilateral hip disability at least as likely as not caused by injuries in service, including parachute jumps?

The examiner should opine whether the ankle or hip disabilities were at least as likely as not a delayed result of trauma from parachuting in service.

(b) Regarding secondary service connection:

(1) Was the bilateral ankle disability at least as likely as not proximately caused by his right or left knee disabilities, or by his low back disability or neurological symptoms in the lower extremities?

(2) If not, was the bilateral ankle disability at least as likely as not aggravated (chronically worsened beyond its natural progression) by his right or left knee disabilities, or by his low back disability or neurological symptoms in the lower extremities?

(3) If aggravated, the VA examiner should specify, so far as possible, the degree of disability resulting from such aggravation.

(4) Was the bilateral hip disability at least as likely as not proximately caused by his right or left knee disabilities, or by his low back disability or neurological symptoms in the lower extremities?

(5) If not, was the bilateral hip disability at least as likely as not aggravated (chronically worsened beyond its natural progression) by his right or left knee disabilities, or by his low back disability or neurological symptoms in the lower extremities?

(6) If aggravated, the VA examiner should specify, so far as possible, the degree of disability resulting from such aggravation. 

(d) The examiner must provide reasons for each opinion.

The examiner should consider the Veteran's reports regarding the nature and timing of his symptoms, along with other pertinent evidence, including his parachuting duties in service and the August 2011 private medical opinion.

If the examiner rejects any of the Veteran's reports, a reason must be provided.  Lay statements cannot be rejected due solely to a lack of medical documentation, although this may be considered along with the other evidence of record.

If the examiner cannot provide an opinion without resort to speculation, he or she should explain whether the inability is due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general, or if there is specific additional evidence that would enable the needed opinion to be provided.

2.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




